Citation Nr: 1739151	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation from April 30, 2012, and an initial evaluation in excess of 10 percent from August 15, 2013, for bilateral hearing loss.

2.  Entitlement to service connection for residuals of renal cell carcinoma, to include as due to contaminated water exposure at Camp Lejeune.

3.  Entitlement to service connection for kidney stones, to include as due to contaminated water exposure at Camp Lejeune or as secondary to renal cell carcinoma.

4.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Alexander J. Jordan Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2014 Decision Review Officer decision, the Veteran was awarded a 10 percent evaluation for his service-connected bilateral hearing loss, effective August 15, 2013.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In the July 2013 rating decision, the RO adjudicated the Veteran's service connection claim for bilateral hearing loss.  While the Veteran did file a timely Notice of Disagreement as to the initial rating assigned for bilateral hearing loss, the Veteran did not file a substantive appeal (VA Form 9) as to that issue listed in the January 2014 Statement of the Case.  However, the Veteran gave testimony as to that issue during the February 2017 Board hearing and the matter was certified to the Board in the May 2015 Certification of Appeal (VA Form 8).  Therefore, the Veteran has been led to believe that the initial rating issue is on appeal, and it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

The issue of entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for kidney stones, to include as due to contaminated water exposure at Camp Lejeune or as secondary to service-connected renal cell carcinoma, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 30, 2012, evidence of record shows that the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.

2.  From August 15, 2013, evidence of record shows that the Veteran's service-connected bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and no more than Level III hearing acuity in the left ear.

3.  From March 23, 2017, evidence of record shows that the Veteran's service-connected bilateral hearing loss has been manifested by Level IX hearing acuity in the right ear and Level X hearing acuity in the left ear.

4.  Evidence of record showed that the Veteran was stationed at Camp Lejeune and he is presumed to have been exposed to contaminated water during active service from February 1960 to February 1964.

5.  The Veteran has been diagnosed with renal cell carcinoma, a disease presumably related to exposure to contaminated water at Camp Lejeune.

6.  Evidence of record showed that the Veteran's presently diagnosed chronic sinusitis was causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation from April 30, 2012, and for entitlement to an initial evaluation in excess of 10 percent from August 15, 2013, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation of 70 percent, but no higher, bilateral hearing loss have been met for the time period from March 23, 2017.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for entitlement to service connection for residuals of renal cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307(a)(7) and 3.309(f) (2017)).

4.  The criteria for entitlement to service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

As the Board is taking action favorable to the Veteran by granting entitlement to service connection for renal cell carcinoma, the decision poses no risk of prejudice to him.  In addition, in light of the substantial allowance for the Veteran's initial rating appeal for bilateral hearing loss, the Board will adjudicate that matter at once instead causing additional delay by remanding the appeal to the AOJ for issuance of a supplemental statement of the case (SSOC) due to the receipt of additional evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA's duty to notify was satisfied by letters dated in May 2012 and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the Veteran's claims of entitlement to initial evaluations for bilateral hearing arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the February 2017 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  The Veteran was also afforded VA audiology examinations in July 2013, December 2013, and March 2017 that were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Initial Evaluations - Bilateral Hearing Loss

The Veteran was awarded service connection and assigned an initial noncompensable rating for bilateral hearing loss under Diagnostic Code 6100 from April 30, 2012.  The Veteran later awarded an initial 10 percent evaluation for that disability, effective August 15, 2013.  In written statements of record, the Veteran has asserted that he seeks increased initial evaluations for his service-connected bilateral hearing loss during the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2016).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more under 38 C.F.R. § 4.86(a), or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz under 38 C.F.R. § 4.86(b), the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral under 38 C.F.R. § 4.86(b).  Id.

In a May 2012 private audiogram, pure tone thresholds are shown in graphic representation only.  While the results were noted in graphical form, they are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995). Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
35
90
100
LEFT
10
40
95
100

However, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) (2016).  The Board acknowledges the Court's ruling in Savage v. Shinseki, 24 Vet. App. 259 (2011), where it was determined that it was error for the Board not to seek clarification (or to explain why clarification was not needed) regarding private audiological examinations as to whether the Maryland CNC test was used.  In this case, however the May 2012 private audiogram simply does not include any speech recognition scores.  Thus, it is not adequate for rating purposes and lacks probative value. 

In July 2013, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
45
90
90
LEFT
25
40
100
105+

Test results were noted to be valid for rating purposes.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 65 decibels for the right ear and 67.5 decibels (rounded to 68 decibels) for the left ear.  Speech recognition ability of was listed as 96 percent in the right ear and 94 percent in the left ear using the Maryland CNC word lists.  The Veteran exhibited normal acoustic immittance in each ear and abnormal ipsilateral and contralateral acoustic reflexes in each ear.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty to understand other people. 

Applying the above results from the July 2013 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a December 2013 VA examination, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
45
90
100
LEFT
25
50
105
105+

Test results were noted to be valid for rating purposes.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 68.75 decibels (rounded to 69 decibels) for the right ear and 71.25 decibels (rounded down to 71 decibels) for the left ear.  Speech recognition ability of was listed as 80 percent in the right ear and 88 percent in the left ear using the Maryland CNC word lists.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty to understand other people, especially with background noise. 

Applying the above results from the December 2013 VA examination report to the Rating Schedule, shows Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a March 2017 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
60
80
105+
105+
LEFT
50
75
105+
105+

Test results were noted to be valid for rating purposes.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 87.5 decibels (rounded to 88 decibels) for the right ear and 83.75 decibels (rounded to 84 decibels) for the left ear.  Speech recognition ability of was listed as 44 percent in the right ear and 40 percent in the left ear using the Maryland CNC word lists.  The Veteran exhibited normal acoustic immittance in each ear and abnormal ipsilateral and contralateral acoustic reflexes in each ear.  The examiner diagnosed sensorineural hearing loss in each ear and described the functional impact of that disability as difficulty understanding other people. 

Applying the above results from the March 2017 VA examination report to the Rating Schedule, shows Level IX hearing acuity in the right ear and Level X hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 70 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  Based on the findings of the March 2017 VA audiology examination, the Veteran's right ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Pursuant to Table VIA of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level VIII hearing acuity during the examination.  See 38 C.F.R. § 4.86(a); Table VIA, Diagnostic Code 6100.  However, applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule does not result in any higher evaluation for bilateral hearing loss under Diagnostic Code 6100.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  The Board is cognizant that the criteria for an evaluation of 70 percent, but no higher, bilateral hearing loss have been met for the time period from March 23, 2017.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial compensable evaluation from April 30, 2012, and entitlement to an initial evaluation in excess of 10 percent from August 15, 2013, for his service-connected bilateral hearing loss, that doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as decreased hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are competent evidence to report his increased audiological symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also credible in his belief that he is entitled to increased evaluations.  However, the more probative evidence of record does not indicate that the assignment of any additional initial evaluations for bilateral hearing loss is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative certain opinions rendered by medical professionals given their expertise in evaluating hearing loss.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss varied to such an extent that a rating greater or less than the noncompensable, 10 percent, and 70 percent ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his attorney has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection - Kidney Cancer

The Veteran essentially contends that his renal cell carcinoma is due to exposure to contaminated water while stationed at Camp Lejeune, such that presumptive service connection is warranted.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307(a)(7) and 3.309(f) (2017)).  This presumption may be rebutted by affirmative evidence establishing that the individual was not exposed to contaminants in the water supply during that service.  Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune:  kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, Aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  Id.  

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date. The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

The record shows that the Veteran served in Camp Lejeune for over 90 days during his service from February 1960 to February 1964.  The Veteran was diagnosed as having left renal carcinoma in 1986.  Private treatment records showed he underwent a left transabdominal nephrectomy in October 1986.  Additional VA treatment records dated through 2017 reflected findings of elevated bilirubin, noted that the Veteran had a left nephrectomy due to renal cell carcinoma, and showed he was monitored through 2009 in urology with renal ultrasounds.  There have been medical examinations and opinions provided in this case, both favorable (a November 2014 medical opinion from R. D., M. D.) and unfavorable (a February 2013 VA examination report) to his claim, as to whether the Veteran's kidney cancer is related to his exposure to contaminated water at Camp Lejeune.  Given the amendments to 38 C.F.R. §§ 3.307, 3.309, however, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service. 

In sum, the Board has conceded the Veteran's exposure to contaminated water at Camp Lejeune during active service and the record confirms that the Veteran has been diagnosed with renal cell carcinoma, a disease presumably related to exposure to contaminated water at Camp Lejeune.  Accordingly, entitlement to service connection for residuals of renal cell carcinoma is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Sinusitis  

Service treatment records revealed no complaints, findings, or treatment for sinusitis but showed numerous complaints and findings of stuffed head, rhinorrhea, and headaches.  Post-service VA treatment records dated from 2001 to 2016 showed the Veteran was treated for chronic sinusitis with reports of sinus pressure/pain and congestion.  In written statements of record, the Veteran has asserted that his sinusitis began during or as a result of active service.  He indicated that he has had chronic sinus problems since being exposed to mosquito fog sprayed several times a year at Camp Lejeune.

In a December 2013 VA examination report, the examiner listed a diagnosis of chronic sinusitis with a date of diagnosis of 1961.  After reviewing the record and examining the Veteran, the examiner opined that the claimed sinus condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner highlighted that the Veteran had evidence in service of recurrent headaches, stuffed head, and sinusitis, and has continued to have recurrent sinusitis.

In view of the totality of the evidence, including the documented in-service complaints, current findings of chronic sinusitis, the competent and credible statements of the Veteran, and the favorable medical opinion given in the December 2013 VA examination report, the Board finds that the Veteran's current, chronic sinusitis cannot be reasonably disassociated from his military service.  Based on the foregoing, the Board has determined that the evidence is at least in relative equipoise as to whether the Veteran's current chronic sinusitis was causally related to his military service.  Accordingly, resolving all remaining doubt in the Veterans favor, service connection for chronic sinusitis is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable evaluation from April 30, 2012, and an initial evaluation in excess of 10 percent from August 15, 2013, for bilateral hearing loss is denied.

From March 23, 2017, a 70 percent evaluation, but no higher, is granted, for bilateral hearing loss, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for residuals of renal cell carcinoma as due to contaminated water exposure at Camp Lejeune is granted. 

Entitlement to service connection for sinusitis is granted.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for kidney stones is warranted.

In written statements of record as well as during his February 2017 Board hearing, the Veteran has contended that he has recurrent kidney stones secondary to his service-connected renal cell carcinoma or as due to contaminated water exposure at Camp Lejeune.  Post-service VA treatment records dated in 2005 revealed a stone in the Veteran's right kidney.

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until a VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed kidney stones on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, any updated VA treatment records should be obtained.  The record contains VA treatment records from the Clarksburg VA Medical Center (VAMC) most recently dated in March 2017.  Therefore, on remand, updated VA treatment records, from the Clarksburg VAMC dated since March 2017 should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records pertaining to the Veteran's claimed kidney stones from Clarksburg VAMC for the time period from March 2017 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination to clarify the nature and etiology of the claimed kidney stones.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current or previously diagnosed kidney disorder other than renal cell carcinoma, to include kidney stones, at least as likely as not (50 percent probability or greater) began during service or is related to the Veteran's active military service, to include conceded exposure to contaminated water at Camp Lejeune.  The examiner must also provide an opinion as to whether any current or previously diagnosed kidney disorder other than renal cell carcinoma, to include kidney stones, is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by the Veteran's service-connected renal cell carcinoma.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal for entitlement to service connection for kidney stones must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2014 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


